Name: Commission Regulation (EU) NoÃ 35/2011 of 18Ã January 2011 amending Regulation (EU) NoÃ 595/2010 as regards an extension of the transitional period for the use of certain health certificates for milk and milk products, serum from equidae and treated blood products, excluding those of equidae, for the manufacture of technical products Text with EEA relevance
 Type: Regulation
 Subject Matter: industrial structures and policy;  health;  consumption;  agricultural policy;  animal product
 Date Published: nan

 19.1.2011 EN Official Journal of the European Union L 14/9 COMMISSION REGULATION (EU) No 35/2011 of 18 January 2011 amending Regulation (EU) No 595/2010 as regards an extension of the transitional period for the use of certain health certificates for milk and milk products, serum from equidae and treated blood products, excluding those of equidae, for the manufacture of technical products (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1774/2002 of the European Parliament and of the Council of 3 October 2002 laying down health rules concerning animal by-products not intended for human consumption (1), and in particular the first and second subparagraph of Article 32(1) thereof, Whereas: (1) Commission Regulation (EU) No 595/2010 of 2 July 2010 amending Annexes VIII, X and XI to Regulation (EC) No 1774/2002 of the European Parliament and of the Council laying down health rules concerning animal by-products not intended for human consumption (2) introduced requirements for the placing on the market and importation of blood and blood products of equidae and modified existing requirements for imports from third countries of serum of equidae for technical purposes. That Regulation entered into force on 28 July 2010. (2) Article 2 of Regulation (EU) No 595/2010 provides for a transitional period until 31 August 2010 during which consignments of animal by-products accompanied by a health certificate completed and signed in accordance with the appropriate model certificates, as set out in Chapter 2, Chapter 4(A) and Chapter 4(D) respectively of Annex X to Regulation (EC) No 1774/2002 before the date of entry into force of Regulation (EU) No 595/2010 are to be accepted by Member States. (3) Due to difficulties adapting to the new rules, some key economic operators have requested an extension of that transitional period. (4) Regulation (EC) No 1069/2009 of the European Parliament and of the Council of 21 October 2009 laying down health rules as regards animal by-products and derived products not intended for human consumption and repealing Regulation (EC) No 1774/2002 (3) is to apply from 4 March 2011 and introduce new requirements for imports; the transitional period should be extended accordingly. (5) To prevent disruptions in trade in animal by-products which are accompanied by health certificates completed and signed in accordance with the appropriate model certificates set out in Regulation (EC) No 1774/2002 prior to 28 July 2010, this Regulation should apply retroactively from 1 September 2010. (6) It is necessary for this Regulation to enter into force as a matter of urgency to prevent potential trade disruptions. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Article 2 of Regulation (EU) No 595/2010 is replaced by the following: Article 2 For a transitional period until 4 March 2011, Member States shall accept consignments of milk and milk products, serum from equidae and treated blood products, excluding those of equidae, for the manufacture of technical products, which are accompanied by a health certificate completed and signed in accordance with the appropriate model certificates, as set out in Chapter 2, Chapter 4(A) and Chapter 4(D) of Annex X to Regulation (EC) No 1774/2002 before the date of entry into force of this Regulation. Until 30 April 2011, Member States shall accept such consignments if the accompanying health certificates were completed and signed before 5 March 2011. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 September 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 January 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 273, 10.10.2002, p. 1. (2) OJ L 173, 8.7.2010, p. 1. (3) OJ L 300, 14.11.2009, p. 1.